Title: James Madison to Thomas Jefferson Randolph, December 1826
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                [1826-1831]
                            
                        
                        Yours returning the letters of Genl. Lafayette & Ruggi have been recd. I did not know as much before
                            of Ruggi’s standing. His want of prudence is deeply stamped on own acct. of himself. I hope you & Genl. Cocke
                            will proceed in regard to the Steps & pavement for the Rotunda according to your own Judgt. in which I have entire
                            Confidence.
                        
                            
                                
                            
                        
                    